DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see pages 8 – 9, filed 2/22/21, with respect to a rejection of the claims under 112a and 112b have been fully considered and are persuasive.  The rejections of 2/9/21 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2016/0250909 A1) (hereinafter “Schneider”) in view of Giez et al (DE 10235526 A1 English machine translation). Both references are in the Applicant’s field of endeavor, a personal air flow device for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1 – 3 and 11 of this application.
Regarding claim 1, Schneider discloses a personal air flow device (air vent 1) for a vehicle (para. [0002]), comprising: first and second air flow ducts provided respectively with first and second upstream sections that are spaced apart from one another (see annotated Fig. 3 below, the capitalized annotations denoting claim limitations) and that carry first and second separate air mass flows (functional limitation that Schneider does as seen by the dashed air flow arrows), the first and second air flow ducts further being provided respectively with first and second downstream sections that are aligned toward one another at an acute angle (see annotated Fig. 3), a wall (11) defining a surface of the first downstream section being joined to a wall defining a surface of the second downstream section at an acute angle at a common air 
fixed air guides (18, 19) in the first and second downstream sections of the respective first and second air flow ducts at locations in proximity to the common air exit region (annotated Fig. 3 below), the fixed air guides and the acute angle alignment of the first and second downstream sections directing the first and second separate air mass flows obliquely toward one another in proximity to the common air exit region (see airflow arrows in Fig. 3) to generate impetuses of the first and second air mass flows on one another at or upstream of the common air exit region (functional limitation that Schneider implicitly performs), and first and second air mass flow controls in the first and second air flow ducts upstream of the fixed air guides (slats 6, annotated Fig. 3) and having adjustable positions controlled relative to one another in such a way to control a direction of the total air mass flow leaving the common air exit region as the separate air mass flows are superimposed to form the total air mass flow (see the outlet airflows when the slats 6 are open in Fig. 3 compared to when closed to one side in Fig. 5), the total air mass flow having a flow direction, a flow speed and a total air mass determined by the adjustable position of the first and second air mass flow controls upstream of the fixed air guides and by the acute angle alignment of the first and second downstream sections in proximity to the air exit region (functional limitation that Schneider is capable of performing by changing the position of the slats 6). Schneider does not explicitly disclose the first and second air mass flow controls are in the first and second air flow ducts.

    PNG
    media_image1.png
    278
    859
    media_image1.png
    Greyscale

Giez teaches the first and second air mass flow controls (shut-off devices 19 and 19’ in Fig. 4) are in the first and second air flow ducts (upper and lower ducts, see annotated Fig. 4, below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schneider by adding the configuration of the first and second air mass flow controls in the first and second air flow ducts in order to more precisely control the air flow through the first and second ducts since the range of the flow controls in Schneider overlap the first and second ducts and could affect flow in the opposing duct. 

    PNG
    media_image2.png
    760
    971
    media_image2.png
    Greyscale

Regarding claim 2, Schneider as modified by Giez as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses at least the first air flow duct has a regulating fitting for reducing a cross section of the first air flow duct, and the air mass flow through the first air flow duct can be controlled by the regulating fitting. Schneider does not explicitly contain this additional limitation.
Giez teaches at least the first air flow duct has a regulating fitting (21) for reducing a cross section of the first air flow duct, and the air mass flow through the first air flow duct can be controlled by the regulating fitting (functional limitation that Giez can perform by review of annotated Fig. 4 above). It would have been obvious to a person 
Regarding claim 3, Schneider as modified by Giez as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the personal air flow device is connectable to an air-conditioning unit of the vehicle, and at least the first air flow duct is configured so that the air mass flow through the first air flow duct is regulated by the air-conditioning unit. Schneider does not explicitly contain this additional limitation.
Giez teaches the personal air flow device is connectable to an air-conditioning unit of the vehicle (functional limitation, described in paragraphs [0020] – [0021]), and at least the first air flow duct is configured so that the air mass flow through the first air flow duct is regulated by the air-conditioning unit (functional limitation that vehicle ventilation ducts in general are capable of performing).
Regarding claim 11, Schneider further discloses the air exit region (opening 8) is shaped so that the separate air mass flows interact outside the personal air flow device (as seen by airflow arrows in annotated Fig.3, above).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider as modified by Giez as applied to claim 1 above, and further in view of Butera et al. (US 6,941,967 B2) (hereinafter “Butera”). Butera is also in the Applicant’s field of endeavor, a personal air flow device for a vehicle. These three references, when considered together, teach all of the elements recited in claims 8 of this application. Schneider as .
Butera teaches means for generating a pressure difference (obturator 10 having cylinders 11 and 12 with defined openings 13, Figs. 1 – 7) between the first air flow duct (7C) and the second air flow duct (7D, and the air mass flow through the first and second air flow duct is controlled by the means (functional limitation that Butera can perform as shown in Figs. 5 and 6). Examiner note: the obturator with cylinders 11 and 12 is construed as equivalent to Applicant’s duct 12. The Office had found that the “means for generating a pressure difference” invoked 112f in the non-final action of 2/26/19. In Applicant’s amendment of 8/26/19, page 8, Applicant indicated that para. [0034] of the specification as amended identified structure capable of performing the function of the claim. Paragraph [0034] identifies that structure as the duct 12. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schneider by adding the means for generating a pressure difference as taught by Butera in order to affect a change in airflow direction using the Coanda effect, which is more energy efficient than continuously energizing a motor that holds a flap in a particular position as in Schneider.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider as modified by Giez as applied to claim1 above, and further in view of Benamira (DE .
Benamira teaches the air exit region is shaped so that the air mass flows interact within the personal air flow device (in the gap between the ducts 6a and 6b and the lamellae 10 in Fig. 4, for example). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schneider by adding the structure as taught by Benamira in order to provide the air flow device structure in a more hidden way, recessed in the device, so that occupants are less likely to observe what some would consider unattractive mechanical works.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider as modified by Currle (DE 10003798 A1 English machine translation) (hereinafter “Currle”). Currle is also in the Applicant’s field of endeavor, a personal air flow device for a vehicle. These three references, when considered together, teach all of the elements recited in claim 5 of this application. 
Schneider discloses a personal air flow device (air vent 1) for a vehicle (para. [0002]), comprising: first and second air flow ducts provided respectively with first and 
Currle teaches at least the first air flow duct (2a) is movable (para. [0010]) with respect to the second air flow duct (2b) for varying the acute angle (“low angle,” para. [0011]) between the first downstream section of the first air flow duct and the second downstream section of the second air flow duct to control a direction of the total air mass flow leaving the common air exit region as the separate air mass flows  (4a and 4b) are superimposed to form the total air mass flow (4, seen in Fig. 2), the total air mass flow having a flow direction, a flow speed and a total air mass determined at least in part by the acute angle between the first downstream section of the first air flow duct and the second downstream section of the second air flow duct and thereby contributing to controlling the air mass flow through the first air flow duct (functional limitation that Schneider as modified by Currle can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Schneider by adding the movable ducts as taught by Currle in order to save space inside the dashboard that would otherwise be used for flow guides and controlling structures since the impingement of the two airflows 4a and 4b can be almost anywhere in the passenger cabin and not just immediately in front of the opening as disclosed by Schneider. 
Response to Arguments
Applicant’s arguments and amendments submitted on pages 6 – 9 of the Remarks filed 2/22/21 are sufficient to overcome the rejections under 112a and 112b. However, in doing so, the independent claims 1 and 5 as amended are now rejected for obviousness based on the prior art. 
Applicant argues that claim 5 as amended is intended to cover the embodiment of Fig. 5 of the present application. However, claim 5 as amended is still sufficiently broad to read on the Currle reference, which has been applied in the obviousness rejection above. The details of what Fig. 5 shows are not fully clear. For example, Fig. 5 has two cones and two diagonal lines. If one is a starting position and another is an ending position, it would be helpful to indicate one by dashed lines and the other by solid lines, or to break up the figure into a new starting position figure 5A and a new ending position figure 5B. If Applicant wishes to do so, it would be important not to introduce new matter. 
The left side of Fig. 5 has two angles, α1 and α2. As shown, the figure could be construed to mean that angles formed by the left side of the duct structure are being altered. Fig. 5 could also be construed in a way that structure making up the first and second air flow ducts may be shifted laterally (vertically in the figure) in relation to each other in order to change the resulting air flow, and not rotated as taught in the Currle reference. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746